Title: From John Adams to Asa Packard, 30 October 1815
From: Adams, John
To: Packard, Asa



Dear Sir
Quincy October 30th 1815

I accept with gratitude your Oration on the 4th of July 1815. Having read it over & over with renewed pleasure I must say it is a compend of good sound orthodox Politics, morals, and religion, very well expressed and  with Attick wit, which, I have not seen exceeded, in any former publication, on the same Anniversary If any of your hearers, or readers can find fault in it; what shall I say? Let him be Anathema, for what I care.
My love to your amiable Lady. Oh how many recollections of her Mother, her Grand mother, her Uncles & Aunt, my childish days, does her name bring to my view. They were the salt of the Earth; and may the Salt never lose it savour in her posterity. So prays on the dawning of the Anniversary of his Eightieth year, your very humble Servant

John Adams.